815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry R. SMITH, Petitioner-Appellant,v.John D. REES, Warden, Respondent-Appellee.
No. 86-5621.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1987.

Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of petitioner's appeal from the district court's order dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record, the transcript and the parties' briefs, the panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleges that his conviction is unconstitutional because Kentucky's Criminal Rule 8.30(1) was violated at his trial, because non-enforcement of the rule by the Kentucky Supreme Court violated the ex post facto clause of the United States Constitution, and because his conviction is not supported by sufficient evidence.


3
Upon consideration, this Court affirms the district court's judgment dismissing the petition for the reasons stated in the Magistrate's report dated March 19, 1986, and adopted by the district court.